                   EXHIBIT 80




                   EXHIBIT 80

Case: 20-03050   Doc# 129-7   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 1
                                       of 6
       Case 3:17-cv-00939-WHA Document 978 Filed 07/21/17 Page 1 of 5



 1   MICHAEL A. JACOBS (CA SBN 111664)
     MJacobs@mofo.com
 2   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 3   ERIC A. TATE (CA SBN 178719)
     ETate@mofo.com
 4   RUDY Y. KIM (CA SBN 199426)
     RudyKim@mofo.com
 5   MORRISON & FOERSTER LLP
     425 Market Street
 6   San Francisco, California 94105-2482
     Telephone:    415.268.7000
 7   Facsimile:    415.268.7522

 8   KAREN L. DUNN (Pro Hac Vice)
     kdunn@bsfllp.com
 9   HAMISH P.M. HUME (Pro Hac Vice)
     hhume@bsfllp.com
10   BOIES SCHILLER FLEXNER LLP
     1401 New York Avenue, N.W.
11   Washington DC 20005
     Telephone:   202.237.2727
12   Facsimile:   202.237.6131

13   Attorneys for Defendants
     UBER TECHNOLOGIES, INC.
14   and OTTOMOTTO LLC

15                               UNITED STATES DISTRICT COURT

16                            NORTHERN DISTRICT OF CALIFORNIA

17                                     SAN FRANCISCO DIVISION

18

19   WAYMO LLC,                                         Case No.     3:17-cv-00939-WHA

20                        Plaintiff,                    OPPOSITION TO WAYMO’S
                                                        MOTION IN LIMINE NO. 4
21          v.
                                                        Date: July 26, 2017
22   UBER TECHNOLOGIES, INC.,                           Time: 8:00 a.m.
     OTTOMOTTO LLC; OTTO TRUCKING LLC,                  Ctrm: 8, 19th Floor
23                                                      Judge: The Honorable William Alsup
                          Defendant.
24                                                      Trial Date: October 10, 2017

25

26

27
28
     OPPOSITION TO WAYMO’S MOTION IN LIMINE NO. 4
     Case No. 3:17-cv-00939-WHA
Case:sf-3806402
      20-03050 Doc# 129-7 Filed: 02/24/21           Entered: 02/24/21 04:14:33    Page 2
                                           of 6
       Case 3:17-cv-00939-WHA Document 978 Filed 07/21/17 Page 2 of 5



 1           Waymo wants to tell the jury that Uber misappropriated the “downloaded materials” that

 2   Waymo claims contain its trade secrets. But then Waymo conveniently wants to prevent Uber

 3   from telling the jury that Uber looked for but did not find any of the “downloaded materials” at

 4   Uber. Waymo is well aware that Uber thoroughly inspected its computer systems and found no

 5   evidence of Uber ever having received “Downloaded Materials,”—the definition of which, of

 6   course, is not coextensive with the 14,000 files Levandowski downloaded just as it is not the

 7   same thing as a trade secret. Waymo wants to prevent the jury from finding out that those

 8   searches for anything that could remotely look like it came from Google—regardless of whether

 9   it was a trade secret—were conducted by highly skilled forensics experts, were repeated with

10   search terms that Waymo selected, and were done with enormous rigor. Waymo also does not

11   want Uber to tell the jury that Waymo’s lawyers have conducted ten separate physical inspections

12   of Uber engineers’ computers and workstations and of all four of Uber’s facilities where LiDAR

13   work occurs, and have found nothing.

14           Waymo understands the force of this evidence and its implications for its case, because

15   there is no question it is not only relevant, but highly probative. Indeed, if these searches and

16   inspections had uncovered any of the “downloaded materials,” let alone any actionable trade

17   secrets, that finding would be the first sentence in Waymo’s opening statement. The opposite

18   side of that coin is equally relevant.

19           Accordingly, Waymo wants to exclude this highly probative evidence—or improperly

20   introduce evidence of the Court’s preliminary injunction along with it—because its evidence of

21   misappropriation against Uber is weak and Waymo is now desperate to prevent Uber from putting

22   on its defense. None of Waymo’s arguments, however, come close to warranting exclusion of

23   these critical facts and depriving Uber of its ability to defend against Waymo’s allegations that

24   Uber stole Waymo’s trade secrets. Below, we briefly summarize the evidence that Uber would

25   seek to introduce at trial and then address Waymo’s three arguments.

26

27
28
     OPPOSITION TO WAYMO’S MOTION IN LIMINE NO. 4
     Case No. 3:17-cv-00939-WHA
                                                                                                         1
Case:sf-3806402
      20-03050 Doc# 129-7 Filed: 02/24/21               Entered: 02/24/21 04:14:33        Page 3
                                              of 6
       Case 3:17-cv-00939-WHA Document 978 Filed 07/21/17 Page 3 of 5



 1          I.      THERE IS SIGNIFICANT ADMISSIBLE EVIDENCE PERTAINING TO
                    UBER’S EFFORTS TO LOCATE THE ALLEGED “DOWNLOADED
 2                  MATERIALS”

 3          The evidence showing that Uber does not have—and has never had—the alleged

 4   “downloaded materials” includes the following facts:

 5          1.      Uber’s forensics expert looked for the “downloaded files” in Uber’s servers and

 6                  computers using search terms (including some provided by Waymo), and also

 7                  conferred with Waymo’s forensics consultant for search suggestions. None of the

 8                  “downloaded files” were found. There were a few unrelated Google documents

 9                  found and they were returned to Waymo.

10          2.      Uber asked Anthony Levandowski to return any “downloaded materials” he might

11                  have to Uber’s counsel, who would provide them to Waymo’s lawyers. When he

12                  did not do so, he was fired.

13          3.      Uber has allowed Waymo lawyers and experts to personally inspect four of its

14                  facilities for dozens of cumulative hours over ten separate visits and they have

15                  found nothing. During those inspections, certain Uber computers and devices that

16                  were requested by Waymo were made available for review.

17          These straightforward facts are essentially undisputed and can be carefully presented to

18   the jury. Indeed, Uber has offered Waymo the opportunity to present these facts to the jury via

19   stipulation. Waymo has indicated that the offer is premature because of this pending motion.

20   (González Decl. ¶ 2.) If Waymo rejects the offer to stipulate to these and other facts, we

21   anticipate that various witnesses would testify about these facts, including Uber’s forensics and

22   industry experts, as well as Angela Padilla, Uber’s Associate General Counsel for Litigation &

23   Employment. Waymo, of course, remains free to challenge the import of these facts through

24   cross examination and the presentation of any additional facts it deems appropriate.

25          II.     NONE OF WAYMO’S THREE ARGUMENTS WARRANT EXCLUDING
                    THIS IMPORTANT EVIDENCE
26
            First, Waymo argues that allowing the jury to hear about Waymo’s and Uber’s efforts to
27
     find the “downloaded materials” would “open the door” to Waymo saying that these efforts were
28
     OPPOSITION TO WAYMO’S MOTION IN LIMINE NO. 4
     Case No. 3:17-cv-00939-WHA
                                                                                                         2
Case:sf-3806402
      20-03050 Doc# 129-7 Filed: 02/24/21              Entered: 02/24/21 04:14:33       Page 4
                                             of 6
       Case 3:17-cv-00939-WHA Document 978 Filed 07/21/17 Page 4 of 5



 1   in response to Orders from this Court. No such door would be opened. Uber intends to present

 2   facts that bear upon what was done to locate the downloaded materials at Uber, not why Uber

 3   undertook those efforts. The latter fact is irrelevant. The relevant fact is that both Waymo and

 4   Uber thoroughly investigated whether “downloaded materials” were located at Uber and none

 5   were found. There is no lawful basis for precluding Uber from presenting this fact to the jury.

 6          Second, Waymo claims that because certain employee questionnaires have not been

 7   produced, Uber should not be able to introduce any of the evidence identified above (which is

 8   separate and apart from the questionnaires themselves). That argument is simply wrong as a

 9   matter of law. Uber does not need to effect a waiver over privileged material it has no intention

10   of introducing at trial (attorney-client privileged and work-product protected interviews of its

11   employees) in order to show the jury separate non-privileged facts identified above. And even if

12   Uber’s reliance on its forensic experts’ search for “downloaded materials” and Waymo’s

13   inspections could be said to be a privilege waiver (it is not), that waiver would not extend to the

14   completely different subject of employee and agent interviews. See Trireme Med., LLC v.

15   Angioscore, Inc., No. 14-CV-02946-LB, 2016 WL 4191828, at *2 (N.D. Cal. Aug. 9, 2016)

16   (“[W]aiver on particular topics did not yield broad disclosure of entirety of patent prosecution

17   material”) (internal quotation marks & citation omitted).

18          Moreover, the authority cited by Waymo contradicts its overbroad request to exclude any

19   argument, testimony, or evidence about efforts taken in response to the Court’s Preliminary

20   Injunction Order. (Dkt. 913 at 1.) The court in Universal Electronics denied a motion in limine

21   to exclude evidence or argument regarding why the plaintiff had changed the inventorship of a

22   patent as “overly broad” because the plaintiff’s witness answered some questions about the

23   change, while asserting privilege for other questions. Universal Elecs., Inc. v. Universal Remote

24   Control, Inc., No. SACV 12-00329 AG (JPRx), 2014 WL 8096334, at *8 (C.D. Cal. Apr. 21,

25   2014). Here, Uber has provided extensive, non-privileged information on its efforts related to the

26   Preliminary Injunction Order to the Court, the Special Master, and Waymo. (E.g., Dkt Nos. 715,

27   762, 967.) There is no surprise here, and no basis to exclude argument, testimony, or evidence of

28   such non-privileged efforts.
     OPPOSITION TO WAYMO’S MOTION IN LIMINE NO. 4
     Case No. 3:17-cv-00939-WHA
                                                                                                           3
Case:sf-3806402
      20-03050 Doc# 129-7 Filed: 02/24/21              Entered: 02/24/21 04:14:33         Page 5
                                              of 6
       Case 3:17-cv-00939-WHA Document 978 Filed 07/21/17 Page 5 of 5



 1          Further, even if such a waiver were required (and it is not), Waymo admits the only two

 2   cases that it cites deal with preclusion where a party attempts to waive privilege after the close of

 3   discovery. (Mot. at 1 (citing Universal Elecs., 2014 WL 8096334, at *8; Edward Lowe Indus.,

 4   Inc. v. Oil–Dri Corp. of Am., No. 94-C-7568, 1995 WL 609231, at *5 (N.D. Ill. Oct. 13, 1995).)

 5   Discovery is not closed in this case.

 6          Third, Waymo claims the “the only individuals” with knowledge of the facts set forth

 7   above would be MoFo lawyers. That is wrong. As noted above, other witnesses, including

 8   Uber’s forensics expert, will testify about searches that were done and communications with

 9   Waymo’s experts, who also did not locate any downloaded materials at Uber. In addition, Angela

10   Padilla and other Uber witnesses who were present at the inspections can testify about the on-site

11   inspections that were done by Waymo at Uber’s offices and at MoFo’s offices. Moreover, even if

12   a MoFo lawyer testified about a fact—such as “I was at MoFo when two lawyers for Waymo

13   came to look at one of Uber’s computers in our office”—that would not warrant preclusion and

14   would not impact this Court’s ruling regarding MoFo’s work on the Ottomotto transaction.

15          For all of these reasons, Waymo’s motion to exclude any argument, testimony, or

16   evidence regarding Defendants’ efforts during the litigation to try to locate the “downloaded

17   materials.” (Dkt. 913 at 2.) Waymo’s motion should be denied.

18   Dated: July 21, 2017                            MORRISON & FOERSTER LLP
19

20                                                   By:     /s/ Arturo J. González
                                                             Arturo J. González
21
                                                             Attorneys for Defendants
22                                                           UBER TECHNOLOGIES, INC.
                                                             and OTTOMOTTO LLC
23

24

25

26

27
28
     OPPOSITION TO WAYMO’S MOTION IN LIMINE NO. 4
     Case No. 3:17-cv-00939-WHA
                                                                                                             4
Case:sf-3806402
      20-03050 Doc# 129-7 Filed: 02/24/21                  Entered: 02/24/21 04:14:33     Page 6
                                              of 6
